Citation Nr: 1515538	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  11-15 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for multiple sclerosis, including as due to herbicide exposure.

4.  Entitlement to service connection for a back condition.

5.  Entitlement to service connection for a rash (arms/torso).

6.  Entitlement to service connection for jock itch.

7.  Entitlement to an initial compensable rating for hypertension.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to December 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010, June 2010, March 2011, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for diarrhea with constipation and blood in stool, whether new and material evidence has been received sufficient to reopen claims for service connection for erectile dysfunction and diabetes mellitus, entitlement to specially adapted housing or a special home adaptation grant, and entitlement to additional dependency benefits, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See February 2010 and May 2010 correspondence (diarrhea, constipation, and blood in stool); September 2013 rating decision and March 2015 correspondence (erectile dysfunction); September 2013 rating decision, and February 2014 and May 2015 correspondence (diabetes); December 2014 correspondence (housing); May 2014 correspondence (dependency).  Therefore, the Board does not have jurisdiction over these matters, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for tinnitus, multiple sclerosis, and a back condition, and entitlement to a higher initial rating for hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record does not establish that the Veteran has had hearing loss in either ear as defined by VA regulations at any time during the period on appeal.

CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385, (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for bilateral hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).

The Board finds that March 2010 and July 2014 notice letters satisfied the duty to notify provisions.  The letters informed the Veteran of what types of information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notices also included notice of how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  The Veteran's claim was readjudicated by way of an April 2014 Supplemental Statement of the Case (SSOC), such that any issue as to the timeliness of the July 2014 notice was harmless.

The Board also finds that VA's duty to assist has also been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, VA treatment records, private treatment records, and records from the Social Security Administration (SSA) have all been associated with the claims file.  The Veteran has not identified any outstanding records for VA to obtain relating to his hearing loss claim.

VA's duty to assist also generally includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of (1) a current disability, or persistent or recurrent symptoms of a disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in February 2011.  The VA examiner reviewed the claims file, interviewed the Veteran, examined him, and provided adequate audiological testing results and explanation of such results upon which to base a decision with regard to the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted under 38 C.F.R. § 3.309(a) on a presumptive basis for certain "chronic" diseases, including sensorineural hearing loss, if manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  A veteran may also establish service connection for a "chronic" disease by demonstrating continuity of symptomatology.  38 C.F.R. §§ 3.303(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

With regard to claims involving hearing loss, the Court of Appeals for Veterans Claims (Court) has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).

The Veteran served on active duty from October 1973 to December 1979.  He claims that he has bilateral hearing loss due to his active service.

A February 2011 VA examination report reflects that audiological testing revealed pure tone thresholds as follows:



Hertz (decibels)

500
1000
2000
3000
4000
Avg.
RIGHT
10
15
5
15
15
13.5
LEFT
10
15
15
15
15
15

The Veteran's speech recognition scores (using Maryland CNC word lists) were 96 percent bilaterally.  The examiner noted that he had normal hearing sensitivity bilaterally, and that his word recognition scores were excellent bilaterally.

The Board adds that none of the Veteran's post-service VA or private treatment records reflect any audiological test results.

In light of the above, the Board finds that a preponderance of the evidence is against a finding that the Veteran has a current hearing loss disability for VA compensation purposes in either ear.  As shown above, the VA examiner opined that the Veteran's pure tone thresholds in both ears were clinically normal, and that his speech recognition was excellent.  Audiological testing by the VA examiner did not reveal any auditory thresholds of 40 decibels or greater, or auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz at 26 decibels or greater, or a speech recognition score using the Maryland CNC word lists of less than 94 percent.  Nor is such shown in any of the other medical evidence of record. Therefore, there is no evidence of record reflecting auditory thresholds or Maryland CNC speech recognition scores meeting the requirements of 38 C.F.R. § 3.385 for a hearing loss disability in either ear for VA purposes.

The threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without a current diagnosis of hearing loss meeting the criteria set forth in 38 C.F.R. § 3.385 in either ear, there can be no service connection for left or right ear hearing loss.  See id.

The Board acknowledges that the Veteran is competent to report certain symptomatology, such as experiencing difficulty hearing.  The Veteran is not shown to be competent, however, to diagnose himself with a hearing loss disability as defined by the criteria of 38 C.F.R. § 3.385, which must be based on audiological testing as described above. 
 
In sum, the Board finds that the preponderance of the evidence is against granting service connection for bilateral hearing loss.  The benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

A.  Multiple Sclerosis

The Veteran also claims entitlement to service connection for multiple sclerosis due to herbicide exposure during his service in Thailand during the Vietnam Era. 

As an initial matter, the Veteran's service personnel records reflect that he served with the 281st Military Police Company as an armourer during the Vietnam Era between March 1974 and March 1975.  He also has reported that his duties placed him at or near the base perimeter.  See, e.g., Correspondence, September 2014 (two).  Therefore, as directed by the M21-1MR, herbicide exposure is conceded.  See M21-1MR, IV.ii.2.C.10.q (presumptive herbicide exposure for veterans of Military Police units in Thailand during Vietnam Era with perimeter duties).  The Board adds that the RO has conceded herbicide exposure.

The Veteran's private treatment records from Dr. G.K. reflect that he has been followed for diagnosed multiple sclerosis since 2010.  The claims file only includes treatment records from Dr. G.K. dated through January 2012, whereas the Veteran has reported treatment as recently as June 2013.  See, e.g., Form 21-4142, September 2013.  The Veteran also submitted a July 2010 opinion letter from Dr. G.K. in support of his claim.  Unfortunately, this opinion is a bare statement of a nexus to service, without an explanation of the underlying reasons for the conclusion; therefore, it is of little probative value on the medical question at hand.  Therefore, this matter should be remanded so that any outstanding treatment records from Dr. G.K. may be associated with the claims file.  Should the Veteran wish to seek a more complete opinion from this physician, he is certainly welcome to do so.

The Veteran was afforded a VA examination in February 2011, and the examiner opined, in short, that the Veteran's multiple sclerosis was not related to his active service.  The examiner reasoned that although the Veteran's service treatment records showed complaints, there was no subsequent record of complaint between 1975 and 2010, over 30 years, and the Veteran himself reported to clinicians in 2010 that he noticed symptoms only two to three years prior.  Notably, a January 2010 treatment record from Reynolds Army Community Hospital (RACH) reflects the Veteran had symptoms for three to four years, and a February 2010 treatment record from Dr. GK reflects the Veteran had symptoms for two years.  See SSA Records (VBMS) at 67 and 118 of 148.  However, the Veteran subsequently submitted an April 2011 lay statement from his former coworker, who reported that around 1998, he witnessed the Veteran having difficulty with steps and falling.  This calls into question the factual basis on which the VA examiner found no relationship. 

Also, after the February 2011 VA examination, the Veteran submitted a positive nexus opinion dated in May 2011 from Dr. M.D.  The physician's conclusion was that the Veteran's in-service symptoms of malaise, fatigue, and leg pain "could be an early sign of MS that was probably undiagnosed at that time."  Unfortunately, an opinion that does little more than suggest a possibility that his illness could have been manifested in service is insufficient to establish service connection.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992).  There must be a weighing of probabilities, rather than of possibilities.  For example, the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Given the Veteran's more complete picture of his history and the two opinions of record tending to associate the MS with service, but not being complete enough on which to grant benefits, the Board finds this matter should be remanded for a VA medical opinion from a neurologist, including to address the Veteran's conceded herbicide exposure.

The Board notes that the claims file only contains a few records from Dr. M.D., and it is not clear whether any are outstanding.  Dr. M.D. noted in his May 2011 letter that he had treated the Veteran since November 2010.  Therefore, on remand, the Veteran should be asked to complete a Form 21-4142 and identify all of his dates of treatment from Dr. M.D. so that a complete set of relevant records may be obtained.

B.  Back Condition

The Veteran also claims that he has a back condition due to his active service.  

On a September 2013 Form 21-4142, the Veteran identified treatment by Dr. G.K. in February 2012, but the claims file only contains records from Dr. G.K. dated through January 2012.  Therefore, on remand, all of the Veteran's subsequent treatment records from Dr. G.K. relating to his back condition should be obtained.

C.  Tinnitus

The Veteran claims that he has tinnitus due to noise exposure in service.

The Veteran was afforded a February 2011 VA examination, and the examiner opined that the Veteran's tinnitus was most likely due to his medical conditions, but did not specify which conditions.  In that regard, it was noted in the report that the Veteran said he was told by a clinician that his tinnitus was caused by his hypertension, and the Veteran is presently service-connected for hypertension.  Therefore, this matter should be remanded for a new VA medical opinion to clarify the etiology of the Veteran's tinnitus, and to address whether the Veteran's tinnitus is caused or aggravated by his service-connected hypertension.  Any possible relationship between the Veteran's tinnitus and his multiple sclerosis should also be addressed.

D.  Rash on Torso/Arms and Jock Itch; Hypertension 

The Veteran claims that he has a rash on his torso/arms as well as jock itch due to his active service.  His claims were denied by way of an April 2010 rating decision.  The Veteran filed a notice of disagreement in May 2010.  

Similarly, service connection was granted for hypertension in an April 2014 rating decision.  In a June 2014 statement, the Veteran expressed his disagreement with the initial, noncompensable rating.  

No Statement of the Case (SOC) has been issued to date on these three issues with which the Veteran has disagreed.  Therefore, these matters should be remanded to allow the RO to provide the appellant with an appropriate SOC on these issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16- 92).  

Accordingly, the case is remanded for the following action:

1.  Associate with the claims file any outstanding private treatment records from Dr. G.K. dated since January 2012 relating to the Veteran's claims for multiple sclerosis and a back condition.
2.  Associate with the claims a complete set of all of the Veteran's private treatment records from Dr. M.D. relating to his multiple sclerosis, if relevant, his back condition.  In that regard, ask the Veteran to identify his period(s) of treatment on the Form 21-4142.

3.  After all of the above development has been completed, obtain a new VA medical opinion from a neurologist to address the nature and etiology of the Veteran's multiple sclerosis.  The VA examiner should be asked to review the entire claims file, and opine as to whether it is at least as likely as not that the Veteran's multiple sclerosis had its onset within seven years of his separation from service; or if not, then whether it is otherwise at least as likely as not related to his active service, including his conceded herbicide exposure.

Please ask the VA examiner to review the opinions of Drs. G.K. dated in July 2010 and M.D. dated in May 2011, as well as the April 2011 lay statement from the Veteran's former coworker, who recalled the Veteran having symptoms involving falling in 1998. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

4.  Obtain a new VA medical opinion to address the nature and etiology of the Veteran's tinnitus.  The VA examiner should be asked to review the entire claims file, and opine as to whether it is at least as likely as not that the Veteran's tinnitus is related to his in-service noise exposure; or if not, then whether it is at least as likely as not caused or aggravated by his service-connected hypertension; and whether it is caused or aggravated by his multiple sclerosis.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

5.  Issue a Statement of the Case (SOC) on the issues of entitlement to service connection for a rash of the torso/arms and for jock itch and entitlement to a higher initial rating for hypertension.  

Advise the Veteran of the requirement to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning these additional claims.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal in response to this SOC, thereby perfecting his appeal of any of these claims, such claim(s) should be returned to the Board for further appellate consideration.

6.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


